  Case 14-23872         Doc 91     Filed 03/05/19 Entered 03/05/19 11:33:03              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-23872
         Josette L Clark

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/27/2014.

         2) The plan was confirmed on 09/18/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/25/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/19/2018.

         6) Number of months from filing to last payment: 51.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $121,864.00.

         10) Amount of unsecured claims discharged without payment: $113,999.63.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-23872       Doc 91        Filed 03/05/19 Entered 03/05/19 11:33:03                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $10,001.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                    $10,001.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $434.26
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $4,434.26

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                Class    Scheduled      Asserted         Allowed         Paid         Paid
AARGON AGENCY                    Unsecured            NA         220.00           220.00          46.57       0.00
AARONS SALES & LEASE OWNERSHI    Unsecured           0.00           NA               NA            0.00       0.00
ADVANCE AMERICA                  Unsecured         445.70           NA               NA            0.00       0.00
Afni, Inc.                       Unsecured      1,662.44            NA               NA            0.00       0.00
AMERICASH LOANS LLC              Unsecured         867.44      1,400.02         1,400.02        296.33        0.00
AMERICASH LOANS LLC              Unsecured         392.05           NA               NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured      1,958.00            NA               NA            0.00       0.00
ARNOLD SCOTT HARRIS              Unsecured         285.00           NA               NA            0.00       0.00
ASSOCIATES UROLOGICAL SPEC       Unsecured          37.35           NA               NA            0.00       0.00
ATG CREDIT                       Unsecured          47.00           NA               NA            0.00       0.00
BANK OF AMERICA NA               Unsecured            NA         289.04           289.04          61.18       0.00
CBCS                             Unsecured         623.37           NA               NA            0.00       0.00
CERASTES LLC                     Unsecured           0.00      1,352.45         1,352.45        286.26        0.00
CHICAGO HEIGHTS WATER DEPT       Unsecured      7,000.00            NA               NA            0.00       0.00
CHICAGO HEIGHTS WATER DEPT       Unsecured         409.74           NA               NA            0.00       0.00
Choice Recovery                  Unsecured           0.00           NA               NA            0.00       0.00
CHUCK BRETZ & ASSOCIATES         Unsecured      3,750.00            NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         976.00           NA               NA            0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      1,800.00       1,502.00         1,502.00        317.91        0.00
COMMONWEALTH EDISON              Unsecured      1,623.04       1,158.30         1,158.30        245.17        0.00
CONSULTANTS PATHOLOGY SC         Unsecured          60.85           NA               NA            0.00       0.00
COOK COUNTY                      Unsecured         215.00           NA               NA            0.00       0.00
COOK COUNTY                      Unsecured         188.00           NA               NA            0.00       0.00
CREDIT ACCEPTANCE CORP           Unsecured      8,536.61       8,240.44         8,240.44      1,744.17        0.00
CREDIT MANAGEMENT LP             Unsecured         371.00           NA               NA            0.00       0.00
CREDIT MANAGEMENT LP             Unsecured           0.00           NA               NA            0.00       0.00
DITRONICS FINANCIAL SERVICES     Unsecured         212.00        237.00           237.00          50.16       0.00
DR ELSER                         Unsecured         700.00           NA               NA            0.00       0.00
FAST CASH USA                    Unsecured      1,603.45            NA               NA            0.00       0.00
FIRST MIDWEST BANK               Unsecured         300.00           NA               NA            0.00       0.00
FIRST NATIONAL COLLECTION BURE   Unsecured         283.81           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-23872        Doc 91      Filed 03/05/19 Entered 03/05/19 11:33:03                 Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim         Claim         Claim       Principal      Int.
Name                               Class   Scheduled      Asserted      Allowed        Paid         Paid
GLA COMPANY                    Unsecured          20.00           NA           NA            0.00       0.00
GREAT AMERICAN FINANCE         Unsecured      1,000.00         792.47       792.47        167.73        0.00
GUARANTY BANK                  Unsecured         300.00           NA           NA            0.00       0.00
HEIGHTS FINANCE                Unsecured      1,000.00            NA           NA            0.00       0.00
HERITAGE ACCEPTANCE CORP       Secured        1,440.00       1,388.63     1,388.63      1,388.63      80.74
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          374.73           NA           NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured             NA         721.05       721.05        152.62        0.00
JPMORGAN CHASE BANK            Unsecured         300.00        701.01       701.01        147.43        0.00
LITTLE CO OF MARY HOSPITAL     Unsecured          88.30           NA           NA            0.00       0.00
MB FINANCIAL                   Unsecured         600.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         250.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         150.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         150.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         150.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         200.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         150.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         270.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         270.00           NA           NA            0.00       0.00
MCSI/RMI                       Unsecured         270.00           NA           NA            0.00       0.00
MIRAMED REVENUE GROUP          Unsecured         232.00           NA           NA            0.00       0.00
MONTEREY FINANCIAL SVC         Unsecured           0.00           NA           NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          337.00        860.00       860.00        182.03        0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          300.00           NA           NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          270.00        887.50       887.50        187.85        0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          270.00           NA           NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          250.00           NA           NA            0.00       0.00
MUNICIPAL COLLECTIONS OF AMER Unsecured          300.00        540.00       540.00        114.30        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured          65.95           NA           NA            0.00       0.00
NCO FINANCIAL SYSTEMS          Unsecured         283.81           NA           NA            0.00       0.00
PREMIER BANK CARD              Unsecured         284.00           NA           NA            0.00       0.00
PREMIER BANK CARD              Unsecured         384.00           NA           NA            0.00       0.00
QUANTUM3 GROUP LLC             Unsecured         461.00        461.40       461.40          97.66       0.00
QUEST DIAGNOSTIC               Unsecured          44.65           NA           NA            0.00       0.00
QYC                            Unsecured         192.36           NA           NA            0.00       0.00
ST IL TOLLWAY AUTHORITY        Unsecured         370.40           NA           NA            0.00       0.00
ST JAMES HOSPITAL              Unsecured      2,587.00            NA           NA            0.00       0.00
TORRES CREDIT SVC              Unsecured      2,073.00            NA           NA            0.00       0.00
TRANSWORLD SYSTEMS             Unsecured      1,488.44            NA           NA            0.00       0.00
TRS RECOVERY SERVICES INC      Unsecured         220.00           NA           NA            0.00       0.00
US DEPT OF ED GREAT LAKES      Unsecured            NA     48,979.43     48,979.43           0.00       0.00
US DEPT OF ED GREAT LAKES      Unsecured           0.00    11,884.76     11,884.76           0.00       0.00
USA ONE NATIONAL CREDIT UNION Unsecured            0.00           NA           NA            0.00       0.00
VILLAGE OF MATTESON            Unsecured         250.00           NA           NA            0.00       0.00
WELL GROUP HEALTH PARTNERS     Unsecured          22.73           NA           NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-23872         Doc 91      Filed 03/05/19 Entered 03/05/19 11:33:03                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $1,388.63          $1,388.63             $80.74
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                           $1,388.63          $1,388.63             $80.74

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $80,226.87          $4,097.37              $0.00


Disbursements:

         Expenses of Administration                             $4,434.26
         Disbursements to Creditors                             $5,566.74

TOTAL DISBURSEMENTS :                                                                      $10,001.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
